internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 2-plr-109462-00 date date legend parent acquiring acquiring target target holdings country x state y state z business a date a date b dear this letter responds to your letter dated date requesting rulings as to certain federal_income_tax consequences of a proposed transaction additional information was received on july august and date the information submitted for consideration is summarized below parent a publicly traded country x corporation is actively_engaged_in_business a parent incorporated a domestic_corporation acquiring to consummate the acquisition transaction described below parent also owns all of the outstanding_stock plr-109462-00 of acquiring a domestic_corporation acquiring owns all of the stock of several domestic subsidiaries also engaged in business a parent incorporated holdings a domestic_corporation to act as the holding_company for the domestic operations of parent parent desired to expand its business operations in the united_states accordingly on or about date a target an unrelated state y corporation merged with and into acquiring under the law of state y merger in merger each target shareholder received solely voting_stock of parent in exchange for its stock in target acquiring was the surviving corporation on or about date b target an unrelated state z corporation merged with and into acquiring under the corporate law of state y merger in merger each target shareholder received solely voting_stock of parent in exchange for its stock in target acquiring was the surviving corporation parent desires holdings to own the stock of acquiring and acquiring accordingly parent proposes the following transfers i ii parent will contribute all of the stock of acquiring to holdings in constructive exchange solely for additional stock of holdings contribution and parent will contribute all of the stock of acquiring to holdings in constructive exchange solely for additional stock of holdings contribution parent makes the following representations with respect to the proposed transaction with respect to merger and contribution a but for the effect of contribution merger qualifies as a reorganization under sec_368 by reason of sec_368 b contribution will qualify as an exchange subject_to sec_351 c in merger fifty percent or less of both the total voting power and the total value of the stock of parent will be received in the aggregate by target shareholders who are united_states persons within the meaning of sec_1_367_a_-3 d immediately after merger fifty percent or less of each of the total voting power and the total value of the stock of parent will be owned in the aggregate by united_states persons who are either officers directors or five percent target shareholders of target a five percent target shareholder is defined in sec_1 a - c iii for purposes of this representation any stock of parent owned by u s persons immediately_after_the_transfer is taken into account whether or not it was received in exchange for stock of target plr-109462-00 e no former shareholder of target will be a five percent transferee shareholder as defined in sec_1_367_a_-3 f parent will have been engaged in an active trade_or_business outside the united_states within the meaning of sec_1_367_a_-3 for the entire 36-month period immediately before merger g at the time of merger and without regard to the fair_market_value of the assets acquired in merger the fair_market_value of parent will at least equal the fair_market_value of target h at the time of merger parent had no plan or intention to substantially dispose_of or discontinue its active trade_or_business i the reporting requirements of sec_1_367_a_-3 will be met by target with respect to the merger with acquiring merger j acquiring will not be a usrphc as defined in sec_897 at any time during the year period ending on the date of merger and it will not be a usrphc immediately after merger k parent was not a passive_foreign_investment_company pfic within the meaning of sec_1297 at any time during the five-year period ending on the completion date of merger and will not be a pfic immediately after merger with respect to merger and contribution l but for the effect of contribution merger qualifies as a reorganization under sec_368 by reason of sec_368 m contribution will qualify as an exchange subject_to sec_351 n in merger fifty percent or less of both the total voting power and the total value of the stock of parent will be received in the aggregate by target shareholders who are united_states persons within the meaning of sec_1_367_a_-3 o immediately after merger fifty percent or less of each of the total voting power and the total value of the stock of parent will be owned in the aggregate by united_states persons who are either officers directors or five percent target shareholders of target a five percent target shareholder is defined in sec_1 a - c iii for purposes of this representation any stock of parent owned by u s persons immediately_after_the_transfer is taken into account whether or not it was received in exchange for stock of target plr-109462-00 p no former shareholder of target will be a five percent transferee shareholder as defined in sec_1_367_a_-3 q parent will have been engaged in an active trade_or_business outside the united_states within the meaning of sec_1_367_a_-3 for the entire 36-month period immediately before merger r at the time of merger and without regard to the fair_market_value of the assets acquired in merger the fair_market_value of parent will at least equal the fair_market_value of target s at the time of merger parent had no plan or intention to substantially dispose_of or discontinue its active trade_or_business t the reporting requirements of sec_1_367_a_-3 will be met by target with respect to the merger with acquiring merger u acquiring will not be a united_states real_property_holding_company usrphc as defined in sec_897 at any time during the year period ending on the date of merger and it will not be a usrphc immediately after merger v parent was not a pfic within the meaning of sec_1297 at any time during the five- year period ending on the completion date of merger and will not be a pfic immediately after merger sec_3 of revproc_2000_3 2000_1_irb_103 provides that the internal_revenue_service will not rule on the qualification of a transaction as a reorganization under sec_368 by reason of sec_368 although revproc_2000_3 provides a general no-rule policy concerning sec_368 the service will rule on collateral issues where the consequences of qualification are not adequately addressed by a statute regulation decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin based solely on the information submitted and the representations set forth above the classification of parent as a corporation within the meaning of sec_7701 and the satisfaction of the notice requirements of sec_1_367_a_-3 and we rule as follows the transfer of the stock of acquiring by parent to holdings contribution will not preclude merger from qualifying as a reorganization under sec_368 by reason of sec_368 plr-109462-00 the transfer of the stock of acquiring by parent to holdings contribution will not preclude merger from qualifying as a reorganization under sec_368 by reason of sec_368 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings specifically no opinion is expressed regarding the tax consequences of the outbound_transfer of stock_or_securities of target and target under sec_367 sec_1_367_a_-3 the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process see dollar_figure of revproc_2000_1 2000_1_irb_4 which discusses in greater detail the revocation or modification of ruling letters however when the criteria in dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling letter is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the proposed transaction should attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the proposed transaction is completed sincerely assistant chief_counsel corporate by lewis k brickates assistant to chief branch
